DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Although the preamble description of the invention implies that the claimed invention is a sealing material intended for use with unclaimed fastener, further limitation of “wherein the sealant is applied to the fastener” is at least ambiguous as to whether or not a fastener (with sealant applied thereto) is required as part of the invention or not.
As regards claims 11 and 14, it is not clear from the claim limitations if the claimed invention includes/requires only ‘a fastener’, or requires ‘a group of fasteners’ having not failed the tests.  It is suggested that the limitation’s wording be carefully reconsidered and rewritten as a ‘capability’ of the two-article system and fastener using terminology such as ‘is capable of’, or ‘is adapted to’ for example.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4-6, 8, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. Application Publication No. 2012/0168055 to Bray
Bray ‘055teaches limitations for a “fastener sealing material” – as described, “for application to fasteners” – as shown and described, “comprising: an acrylate present in a concentration of about 90 to about 97 percent by weight of the sealing material” – Reference discloses including acrylic oligomer “in an amount from about 40 to about 60 percent by weight” and multi-functional meth acrylate monomer “in an amount from about 25 to 40 percent by weight” such that one of ordinary skill in the art would recognize it to be at least obvious to provide the combination in an amount of 90 to 97 percent by weight in order to adapt and optimize the disclosed nanocomposite 
As regards claim 2, reference discloses further limitation of “the acrylate is a urethane acrylate” – as described.  
As regards claim 4, reference discloses further limitation of “the acrylate material is one or a combination of acrylated urethanes and acrylated polyesters” – reference describes use of both alternatively-recited limitations.  
As regards claim 5, reference discloses/makes obvious further limitation of “the acrylate is present in a concentration of about 95 percent by weight of the sealing material” – Reference discloses including acrylic oligomer “in an amount from about 40 to about 60 percent by weight” and multi-functional meth acrylate monomer “in an amount from about 25 to 40 percent by weight” such that one of ordinary skill in the art would recognize it to be at least obvious to provide the combination in an amount of “about 95%” as claimed in order to adapt and optimize the disclosed nanocomposite 
As regards claim 6, reference discloses/makes obvious further limitation of “the nanostructured material is present in a concentration of about 5 percent by weight of the sealing material” – Reference discloses including a layered silicate “in an amount from about 0 to about 12 percent by weight” such that one of ordinary skill in the art would recognize it to be at least obvious to provide the layered silicate in an amount of “about 5 percent” as claimed in order to adapt and optimize the disclosed nanocomposite composition to a particular environment of intended use within scope of the teachings of the reference
As regards claim 8, although the reference inherently discloses UV cure to occur in some time frame, the reference doesn’t explicitly disclose “the material cures on the fastener in no more than about 2-20 seconds when subject to ultraviolet or LED light” – It would however have been obvious to one of ordinary skill in the art to adapt the composition of the prior art nanocomposite compound and/or UV of LED light source output in order to cure in 2-20 seconds in order to adapt the process of using to time constraints of other overall assembly specifications for example. 
As regards claim 9, although the reference inherently discloses UV cure to occur in some time frame, the reference doesn’t explicitly disclose “the material cures on the fastener in no more than about 2-5 seconds when subject to ultraviolet or LED light” – It would however have been obvious to one of ordinary skill in the art to adapt the composition of the prior art nanocomposite compound and/or UV of LED light source 
As regards claim 10, although the reference doesn’t explicitly disclose “when the material is applied to a fastener as a liquid, the fastener sealing material wicks on to a portion of a shank or upper threads of the fastener” – One of ordinary skill in the art would recognize that at least some amount of wicking is inherent to the prior art nanocomposite compound due to inherent material property of surface tension.  

Claim(s) 3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. Application Publication No. 2012/0168055 to Bray in view of U.S. Pat. Application Publication No. 2016/0215136 to Jancar.
As regards claim 3, although the Bray ‘055 reference discloses nanostructure material component, the reference doesn’t explicitly disclose “the nanostructured material is a polyhedral oligomeric silsesquioxane (POSS”.  However, Jancar ‘136 for example discloses that POSS acrylate compositions are well known in the art and wherein POSS nanostructure is equivalent substitute for other nanostructure particles such that it would have been obvious to one of ordinary skill in the art to substitute POSS nanostructure as disclosed by Jancar ‘136 in the nanocomposite compound of Bray ‘055 in order to adapt to a particular environment of intended use and/or manufacture.
As regards claim 7, the Bray ‘055 reference discloses including a layered silicate “in an amount from about 0 to about 12 percent by weight” such that one of ordinary skill in the art would recognize it to be at least obvious to provide POSS in the compound, as .

Allowable Subject Matter
Claims 11-16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
As regards claims 11 and 14 for example; although recitation of what is interpreted as best understood to be a capability to perform as set forth in the particular tests is a broad limitation, one of ordinary skill in the art would find that due to the scope of the particular teachings of the references otherwise relied on for grounds of rejection, the prior art does not fairly teach or make obvious a two-article system inherently having such material property. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Pat. No. 6,384,104 discloses similar sealant composition is well known.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY ESTREMSKY whose telephone number is (571)272-7055.  The examiner can normally be reached on M-F 9am - 5pm flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571 272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.















GARY. ESTREMSKY
Examiner
Art Unit 3677



/GARY W ESTREMSKY/Primary Examiner, Art Unit 3677